Citation Nr: 1456313	
Decision Date: 12/23/14    Archive Date: 01/02/15

DOCKET NO.  99-10 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for right lung mass residuals, to include as due to herbicide exposure.

2.  Entitlement to service connection for a left lung mass.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for arthritis, including of the left hip, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for diabetic osteopenia (low bone mineral density), to include as secondary to service-connected diabetes mellitus.

5.  Entitlement to service connection for a gastrointestinal disorder, to include Crohn's disease, erosive gastritis, and sigmoid diverticulosis, including as secondary to service-connected peripheral neuropathy.

6.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for psoriasis, to include as secondary to service-connected PTSD.

7.  Entitlement to service connection for a panic disorder.

8.  Entitlement to disability ratings in excess of 30 percent prior to May 19, 2006, and in excess of 70 percent thereafter, for PTSD.

9.  Entitlement to a disability rating in excess of 20 percent for diabetes mellitus, type 2, to include anemia and nephropathy.

10.  Entitlement to a disability rating in excess of 20 percent for right lower extremity peripheral neuropathy.

11.  Entitlement to a disability rating in excess of 20 percent for left lower extremity peripheral neuropathy.

12.  Entitlement to a total disability rating based on individual unemployability (TDIU).

13.  Entitlement to a temporary total rating for hospitalization from January 2009 to May 2009.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to March 1970, including in Vietnam from June 1968 to April 1969, and his decorations include the Combat Action Ribbon for Vietnam Service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  Due to the number of claims on appeal and the voluminous nature of the record, the procedural posture of each issue is explained herein.

With respect to the issue of entitlement to service connection for a right lung disorder, the Veteran filed a claim in September 1996.  The RO denied the claim in a May 1997 rating decision, and again in an April 1999 statement of the case (SOC).  The Veteran filed a substantive appeal later in April 1999.  The RO issued supplemental statements of the case (SSOCs) in August 2002 and January 2004.  The Board denied the claim in a May 2005 decision.  Thereafter, the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In an August 2006 Joint Motion for Remand (JMR), the Secretary of VA and the Veteran (the parties) moved the Court to vacate the May 2005 Board decision as to such issue.  The Court granted the JMR in an August 2006 Order.  The Board remanded the issue in March 2007.  The RO issued SSOCs in October 2007 and April 2013.

With respect to the issue of entitlement to service connection for a left lung disorder, the Veteran filed a claim in April 2002.  The RO denied the claim in a June 2009 rating decision.  The Veteran filed a notice of disagreement in August 2009.  The RO issued an SOC in May 2011.  The Veteran filed a substantive appeal in June 2011.  The RO issued an SSOC in April 2013.

With respect to the issue of entitlement to service connection for arthritis, including of the left hip, the RO originally denied service connection in a May 1987 decision, which became final.  The Veteran filed a claim to reopen this issue in September 1996.  The RO denied the claim in a May 1997 rating decision, and again in an April 1999 SOC.  The Veteran filed a substantive appeal later in April 1999.  The RO issued SSOCs in August 2002 and January 2004.  The Board denied reopening the claim in a May 2005 decision.  Thereafter, the Veteran appealed to the Court.  In an August 2006 JMR, the parties moved the Court to vacate the May 2005 Board decision as to such issue.  The Court granted the JMR in an August 2006 Order.  The Board remanded the issue in March 2007.  The RO issued an SSOC in October 2007.  In June 2009, the RO issued a new rating decision denying the claim on the merits, wherein the RO acknowledged the May 2005 Board denial, but not the August 2006 JMR or the March 2007 Board remand; the RO appears to have determined that an analysis of new and material evidence was not required because the Veteran had asserted a new theory of entitlement-as secondary to his service-connected nervous condition.  Cf. Boggs v. Peake, 520 F.3d 1330, 1336-1337 (Fed. Cir. 2008) (a new theory of causation for the same disease or injury that was the subject of a previously denied claim cannot be the sole basis for reopening the claim).  The Veteran filed a notice of disagreement in August 2009.  The RO issued an SOC in May 2011.  The Veteran filed a substantive appeal in June 2011.  The RO issued an SSOC in April 2013.

With respect to the issue of entitlement to service connection for diabetic osteopenia, the Veteran filed a claim in March 2004.  The RO denied the claim in a June 2009 rating decision.  The Veteran filed a notice of disagreement in August 2009.  The RO issued an SOC in May 2011.  The Veteran filed a substantive appeal in June 2011.  The RO issued an SSOC in April 2013.

With respect to the issue of entitlement to service connection for a gastrointestinal disorder, to include Crohn's disease, erosive gastritis, and sigmoid diverticulosis, the Veteran filed a claim in March 2004.  The RO denied the claim in a June 2009 rating decision.  The Veteran filed a notice of disagreement in August 2009.  The RO issued an SOC in May 2011.  The Veteran filed a substantive appeal in June 2011.  The RO issued an SSOC in April 2013.

With respect to the issue of entitlement to service connection for psoriasis, the Veteran filed a claim in September 1996.  The RO-which had previously granted service connection for other skin disorders not currently on appeal-denied the claim in a June 1999 rating decision, and again in a February 2002 rating decision issued following enactment of the Veterans Claims Assistance Act (VCAA).  Later in February 2002, the Veteran filed a notice of disagreement.  The RO issued an SOC in August 2002.  The Veteran filed a substantive appeal in October 2002.  In January 2004, the RO issued both an SSOC and a rating decision denying service connection for psoriasis.  The Veteran filed a filed a notice of disagreement in March 2004.  The RO issued another SSOC in July 2004.  The Board denied the claim in a May 2005 decision.  Thereafter, the Veteran appealed other issues to the Court, but the August 2006 JMR expressly did not disturb the Board's denial of service connection for psoriasis.  In June 2009, the RO issued a rating decision denying the claim; the RO appears to have determined that an analysis of new and material evidence was not required because the Veteran had asserted a new theory of entitlement-as secondary to his service-connected PTSD.  Cf. Boggs v. Peake, 520 F.3d 1330, 1336-1337 (Fed. Cir. 2008).  The Veteran filed a notice of disagreement in August 2009.  The RO issued an SOC in May 2011.  The Veteran filed a substantive appeal in June 2011.  The RO issued an SSOC in April 2013.

With respect to the issue of entitlement to service connection for a panic disorder, the Veteran filed a claim in September 1996.  The RO denied the claim in a May 1997 rating decision, and again in an April 1999 SOC.  The Veteran filed a substantive appeal later in April 1999.  The RO issued an SSOC in August 2002.  The Veteran filed another substantive appeal in September 2002.  The Board denied the claim on a direct basis in a May 2005 decision; however, in its second remand instruction, the Board wrote:

Inasmuch as the issue of entitlement to secondary service connection for a panic disorder as aggravated by PTSD is deemed to be "inextricably intertwined" with the issue of entitlement to an increased rating for PTSD, the RO should take appropriate adjudicative action, and provide the appellant and representative, if any, notice of the determination and the right to appeal.  If a timely notice of disagreement is filed, the appellant and representative, if any, should be furnished with a statement of the case and given time to respond thereto.

Thereafter, the Veteran appealed other issues to the Court, but the August 2006 JMR expressly did not disturb the Board's denial of service connection for a panic disorder on a direct basis.  The RO issued an SSOC in October 2007.  The RO issued a rating decision in April 2012.  The Veteran filed a notice of disagreement in December 2012, wherein his attorney stated that "the Veteran asserts that his claim for service-connected benefits for a panic disorder, claimed as secondary to his service-connected PTSD, should be subsumed into this claim for an increased disability rating for his PTSD, from April 3, 1998."  The RO issued an SSOC in April 2013.

With respect to the issue of entitlement to disability ratings in excess of 30 percent prior to May 19, 2006, and in excess of 70 percent thereafter, for PTSD, the RO initially granted service connection in a December 2002 rating decision, and assigned a 10 percent disability rating, effective April 3, 1998.  The RO continued that rating in a January 2003 rating decision.  The Veteran filed a notice of disagreement in February 2003.  In January 2004, the RO issued a rating decision increasing the Veteran's disability rating to 30 percent effective April 3, 1998, and an SOC denying a rating in excess of 30 percent.  The Veteran filed a substantive appeal in March 2004.  The Board remanded the issue in May 2005.  In October 2007, the RO issued a rating decision increasing the Veteran's disability rating to 70 percent effective May 19, 2006, and an SSOC denying a rating in excess of 70 percent.  The RO issued additional SSOCs in October 2008 and April 2013.

With respect to the issue of entitlement to a disability rating in excess of 20 percent for diabetes mellitus, type 2, to include anemia and nephropathy, the RO initially granted service connection in a February 2002 rating decision, and assigned a 20 percent disability rating, effective November 5, 1999.  The RO continued the 20 percent rating in an August 2002 SOC.  The Veteran filed a substantive appeal in October 2002.  The RO continued the 20 percent rating in a December 2002 rating decision, and again in a January 2004 rating decision and SSOC.  The Veteran filed a notice of disagreement in March 2004.  The RO issued an SSOC in July 2004.  The Board denied the claim in a May 2005 decision.  Thereafter, the Veteran appealed to the Court.  In an August 2006 JMR, the parties moved the Court to vacate the May 2005 Board decision as to such issue.  The Court granted the JMR in an August 2006 Order.  The Board remanded the issue in March 2007.  The RO issued SSOCs in October 2007 and April 2013.

With respect to the issues of entitlement to disability ratings in excess of 20 percent each for right and left lower extremity peripheral neuropathy, the RO initially granted service connection in a January 2003 rating decision, and assigned 20 percent disability ratings, effective December 18, 2002.  The Veteran filed a notice of disagreement in February 2003.  The RO, in a January 2004 rating decision, found clear and unmistakable error (CUE) in its January 2003 rating decision, and consequently decreased the Veteran's disability ratings to 10 percent each, effective December 18, 2002.  In a July 2004 rating decision, the RO increased the Veteran's disability ratings to 20 percent bilaterally, and assigned an earlier effective date of March 18, 2002.  The Veteran filed a notice of disagreement in October 2004.  The RO issued an SOC later in October 2004.  The Veteran filed a substantive appeal in November 2004.  The Board denied the claims in a May 2005 decision.  Thereafter, the Veteran appealed to the Court.  In an August 2006 JMR, the parties moved the Court to vacate the May 2005 Board decision as to such issues.  The Court granted the JMR in an August 2006 Order.  The Board remanded the issues in March 2007.  The RO issued SSOCs in October 2007 and April 2013.

With respect to the issue of entitlement to a TDIU, the Board notes that such issue is a part of the Veteran's claims for increased rating on appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); see also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  However, for procedural clarity, the history of the Veteran's claim for entitlement to a TDIU is recounted herein.  The Veteran filed claims for a TDIU in January 2001 and February 2003.  The RO denied the claim in a January 2004 rating decision.  The Veteran filed a notice of disagreement in March 2004.  The RO issued an SOC in July 2004.  The Board deferred the claim in a May 2005 decision.  Thereafter, the Veteran appealed other issues to the Court, but the August 2006 JMR expressly did not disturb the Board's deferral of the claim for TDIU.  The RO issued SSOCs in October 2007 and April 2013.

With respect to the issue of entitlement to a temporary total rating for hospitalization from January 2009 to May 2009, the RO denied the claim in a June 2009 rating decision.  The Veteran filed a notice of disagreement in August 2009.  The RO issued an SOC in May 2011.  The Veteran filed a substantive appeal in June 2011.


FINDINGS OF FACT

1.  The Veteran served on active duty from June 1966 to March 1970.

2.  In November 2014, the Board received notice that the appellant had died in November 2014.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this claim at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2014); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2014, the Board received notice that the appellant had died in November 2014.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  Therefore, this appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2014).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2014).

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. 
§  5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA RO from which the claim originated (listed on the first page of this decision).


ORDER

The appeal is dismissed.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


